Case 2:19-cv-04088-BMS Document 1-10 Filed 09/06/19 Page 1 of 6




                  Exhibit 10
                        Case 2:19-cv-04088-BMS Document 1-10 Filed 09/06/19 Page 2 of 6
As of February 28, 2018

BROAD REACH CAPITAL, LP

THE FUND                                                                                              FUND HIGHLIGHTS
Broad Reach Capital, LP implements an investing strategy with the goal of achieving                   Strategy
superior risk-adjusted returns over a broad range of market environments. The Fund utilizes                                 January 1, 2015
                                                                                                      Inception
a vertically-integrated platform and efficient execution platform designed to optimize a
diversified combination of strategies. Our Fund maintains a high level of liquidity with a
rigor and focus on creating consistent positive returns. We have accomplished this                                      Bristol Advisors, LLC,
                                                                                                      Investment
through identifying and managing trading opportunities and trading strategies coupled                                        a 100% woman-
                                                                                                      Manager*
with a robust risk framework. The current portfolio of strategies include Dividend Capture,                                  owned business
VIX Convergence, Volatility Skew, S&P Premium Capture, Opportunistic and
Intraday Trading.
                                                                                                      AUM                            $65MM

 RISK MANAGEMENT ANALYTICS
                                                                                                      Minimum
We believe that dramatically improving the risk-adjusted return of a portfolio requires a                                         $1,000,000
                                                                                                      Investment
robust risk-management framework. This system must be flexible, adapting to different
trading methodologies, execution styles, holding periods, underlying securities, and
opportunity sizing. We accomplish this through tailoring a risk program for every strategy,           Management
                                                                                                                                          0%
which may include hedging with options, requiring first-loss capital, building custom loss            Fee
reserves, as well as a technology framework with advanced stop-loss functionality.

                                                                                                      Incentive Fee          50%; 8% Hurdle
 GROWTH OF $1000

 $4,000                       Broad Reach                       S&P 500 TRI                           Liquidity                     Monthly

 $3,000
                                                                                                      Lock-Up                          None
 $2,000

 $1,000
                                                                                                      SERVICE PROVIDERS
     $0
      Dec-14 Apr-15 Aug-15 Dec-15 Apr-16 Aug-16 Dec-16 Apr-17 Aug-17 Dec-17                                                    Nottingham
                                                                                                                        Investment Vehicle
                                                                                                      Administrator
PERFORMANCE (%)                                                                                                                   Solutions
                                                                                                                        (Rocky Mount, NC)
Year      Jan    Feb    Mar   Apr   May    Jun    Jul    Aug     Sep   Oct Nov Dec        YTD
2018                                                                                                                          Sanville & Co.
          2.18   1.76                                                                    3.98         Auditor
                                                                                                                             (Abington, PA)
2017      2.12   2.25   2.74 2.65   3.09   1.98   2.87   3.01    2.06 2.43 2.39   1.85   33.74
                                                                                                                                      ICBC
                                                                                                      Prime Broker
2016      0.68   1.15   2.12 2.35   2.96   3.59   3.75   4.21    1.97 2.78 3.02   2.31   35.59                               (New York, NY)

2015      1.83   4.22   0.98 4.52   1.34 26.91 18.49 10.78 1.15 7.40 3.03         0.96 113.68
                                                                                                     CONTACT INFORMATION
 PORTFOLIO MANAGER BIOGRAPHY                                                                         Broad Reach Capital, LP
                                                                                                     200 Conshohocken State Road,
*Brenda Smith, Founder and Chief Executive Officer of the Investment Manager, is a CPA,              Suite 211
Certified Internal Auditor and International Tax Specialist. Since 1990, Ms. Smith has               Conshohocken, PA 19428
founded and/or invested in diversified companies and industries: accounting firms,
healthcare, securities broker/dealers and investment advisory firms. She is a graduate of            Phone: 610.671.2346
Louisiana State University.                                                                          info@bristoladv.com


Disclaimer: This Fact Sheet describes Bristol Advisors, LLC (the “Investment Manager”) and Broad Reach Capital, LP (the ”Fund”).
Interests in the Fund (“Interests”) have not been and will not be registered under the U.S. Securities Act of 1933, as amended (the
“Securities Act”), the securities laws of any U.S. state or of any other jurisdiction. The Interests will be offered and sold in the U.S. and
abroad under one or more exemptions from the Securities Act. Additionally, the Fund is not registered as an investment company
under the U.S. Investment Company Act of 1940, as amended. Past performance of the Fund and its principals are not indicative of
future results; nor are any trading or market data presented in these materials indicative of future outcomes.
                  Case 2:19-cv-04088-BMS Document 1-10 Filed 09/06/19 Page 3 of 6
As of March 31, 2018

BROAD REACH CAPITAL, LP

THE FUND                                                                                              F U ND H I G H L I G H T S
Broad Reach Capital, LP implements an investing strategy with the goal of achieving                   Strategy
superior risk-adjusted returns over a broad range of market environments. The Fund utilizes                                  January 1, 2015
                                                                                                      Inception
a vertically-integrated platform and efficient execution platform designed to optimize a
diversified combination of strategies. Our Fund maintains a high level of liquidity with a
rigor and focus on creating consistent positive returns. We have accomplished this                                       Bristol Advisors, LLC,
                                                                                                      Investment
through identifying and managing trading opportunities and trading strategies coupled                                         a 100% woman-
                                                                                                      Manager*
with a robust risk framework. The current portfolio of strategies include Dividend Capture,                                   owned business
VIX Convergence, Volatility Skew, S&P Premium Capture, Opportunistic and
Intraday Trading.
                                                                                                      AUM                             $65MM

 RISK MANAGEMENT ANALYTICS
                                                                                                      Minimum
We believe that dramatically improving the risk-adjusted return of a portfolio requires a                                          $1,000,000
                                                                                                      Investment
robust risk-management framework. This system must be flexible, adapting to different
trading methodologies, execution styles, holding periods, underlying securities, and
opportunity sizing. We accomplish this through tailoring a risk program for every strategy,           Management
                                                                                                                                           0%
which may include hedging with options, requiring first-loss capital, building custom loss            Fee
reserves, as well as a technology framework with advanced stop-loss functionality.

                                                                                                      Incentive Fee           50%; 8% Hurdle
 GROWTH OF $1000

 $4,000                        Broad Reach                       S&P 500 TRI                          Liquidity                      Monthly

 $3,000
                                                                                                      Lock-Up                           None
 $2,000

 $1,000
                                                                                                      SERVICE PROVIDERS
     $0
      Dec-14 Apr-15 Aug-15 Dec-15 Apr-16 Aug-16 Dec-16 Apr-17 Aug-17 Dec-17                                                     Nottingham
                                                                                                                         Investment Vehicle
                                                                                                      Administrator
PERFORMANCE (%)                                                                                                                    Solutions
                                                                                                                         (Rocky Mount, NC)
Year      Jan    Feb    Mar    Apr   May    Jun    Jul    Aug     Sep   Oct Nov Dec       YTD
2018                                                                                                                           Sanville & Co.
          2.18   1.76   2.01                                                              6.07        Auditor
                                                                                                                              (Abington, PA)
2017      2.12   2.25   2.74 2.65    3.09   1.98   2.87   3.01    2.06 2.43 2.39   1.85   33.74
                                                                                                                                       ICBC
                                                                                                      Prime Broker
2016      0.68   1.15   2.12 2.35    2.96   3.59   3.75   4.21    1.97 2.78 3.02   2.31   35.59                               (New York, NY)

2015      1.83   4.22   0.98 4.52    1.34 26.91 18.49 10.78 1.15 7.40 3.03         0.96 113.68
                                                                                                     CONTACT INFORMATION
 PORTFOLIO MANAGER BIOGRAPHY                                                                        Broad Reach Capital, LP
                                                                                                    200 Conshohocken State Road,
*Brenda Smith, Founder and Chief Executive Officer of the Investment Manager, is a CPA,             Suite 211
Certified Internal Auditor and International Tax Specialist. Since 1990, Ms. Smith has              Conshohocken, PA 19428
founded and/or invested in diversified companies and industries: accounting firms,
healthcare, securities broker/dealers and investment advisory firms. She is a graduate of           Phone: 610.671.2346
Louisiana State University.                                                                         info@bristoladv.com


Disclaimer: This Fact Sheet describes Bristol Advisors, LLC (the “Investment Manager”) and Broad Reach Capital, LP (the ”Fund”).
Interests in the Fund (“Interests”) have not been and will not be registered under the U.S. Securities Act of 1933, as amended (the
“Securities Act”), the securities laws of any U.S. state or of any other jurisdiction. The Interests will be offered and sold in the U.S. and
abroad under one or more exemptions from the Securities Act. Additionally, the Fund is not registered as an investment company
under the U.S. Investment Company Act of 1940, as amended. Past performance of the Fund and its principals are not indicative of
future results; nor are any trading or market data presented in these materials indicative of future outcomes.
                  Case 2:19-cv-04088-BMS Document 1-10 Filed 09/06/19 Page 4 of 6
As of JULY 31, 2018

BROAD REACH CAPITAL, LP

THE FUND                                                                                              F U ND H I G H L I G H T S
Broad Reach Capital, LP implements an investing strategy with the goal of achieving                   Strategy
superior risk-adjusted returns over a broad range of market environments. The Fund utilizes                                  January 1, 2015
                                                                                                      Inception
a vertically-integrated platform and efficient execution platform designed to optimize a
diversified combination of strategies. Our Fund maintains a high level of liquidity with a
rigor and focus on creating consistent positive returns. We have accomplished this                                       Bristol Advisors, LLC,
                                                                                                      Investment
through identifying and managing trading opportunities and trading strategies coupled                                         a 100% woman-
                                                                                                      Manager*
with a robust risk framework. The current portfolio of strategies include Dividend Capture,                                   owned business
VIX Convergence, Volatility Skew, S&P Premium Capture, Opportunistic and
Intraday Trading.
                                                                                                      AUM                             $98MM

 RISK MANAGEMENT ANALYTICS
                                                                                                      Minimum
We believe that dramatically improving the risk-adjusted return of a portfolio requires a                                          $1,000,000
                                                                                                      Investment
robust risk-management framework. This system must be flexible, adapting to different
trading methodologies, execution styles, holding periods, underlying securities, and
opportunity sizing. We accomplish this through tailoring a risk program for every strategy,           Management
                                                                                                                                           0%
which may include hedging with options, requiring first-loss capital, building custom loss            Fee
reserves, as well as a technology framework with advanced stop-loss functionality.

                                                                                                      Incentive Fee           50%; 8% Hurdle
 GROWTH OF $1000

 $5,000                       Broad Reach                         S&P 500 TRI                         Liquidity                      Monthly

 $4,000

 $3,000                                                                                               Lock-Up                           None

 $2,000

 $1,000
                                                                                                      SERVICE PROVIDERS
     $0
      Dec-14        Jun-15    Dec-15       Jun-16      Dec-16       Jun-17      Dec-17      Jun-18                              Nottingham
                                                                                                                         Investment Vehicle
                                                                                                      Administrator
PERFORMANCE (%)                                                                                                                    Solutions
                                                                                                                         (Rocky Mount, NC)
Year      Jan    Feb    Mar   Apr   May    Jun      Jul    Aug     Sep   Oct Nov Dec          YTD
2018      2.18   1.76   2.01 1.96   1.68   1.02     1.24                                     12.46                             Sanville & Co.
                                                                                                      Auditor
                                                                                                                              (Abington, PA)
2017      2.12   2.25   2.74 2.65   3.09   1.98     2.87   3.01    2.06 2.43 2.39    1.85    33.74
                                                                                                                                       ICBC
                                                                                                      Prime Broker
2016      0.68   1.15   2.12 2.35   2.96   3.59     3.75   4.21    1.97 2.78 3.02    2.31    35.59                            (New York, NY)

2015      1.83   4.22   0.98 4.52   1.34 26.91 18.49 10.78 1.15 7.40 3.03            0.96 113.68
                                                                                                     CONTACT INFORMATION
 PORTFOLIO MANAGER BIOGRAPHY                                                                         Broad Reach Capital, LP
                                                                                                     200 Conshohocken State Road,
*Brenda Smith, Founder and Chief Executive Officer of the Investment Manager, is a CPA,              Suite 211
Certified Internal Auditor and International Tax Specialist. Since 1990, Ms. Smith has               Conshohocken, PA 19428
founded and/or invested in diversified companies and industries: accounting firms,
healthcare, securities broker/dealers and investment advisory firms. She is a graduate of            Phone: 610.671.2346
Louisiana State University.                                                                          info@bristoladv.com


Disclaimer: This Fact Sheet describes Bristol Advisors, LLC (the “Investment Manager”) and Broad Reach Capital, LP (the ”Fund”).
Interests in the Fund (“Interests”) have not been and will not be registered under the U.S. Securities Act of 1933, as amended (the
“Securities Act”), the securities laws of any U.S. state or of any other jurisdiction. The Interests will be offered and sold in the U.S. and
abroad under one or more exemptions from the Securities Act. Additionally, the Fund is not registered as an investment company
under the U.S. Investment Company Act of 1940, as amended. Past performance of the Fund and its principals are not indicative of
future results; nor are any trading or market data presented in these materials indicative of future outcomes.
                  Case 2:19-cv-04088-BMS Document 1-10 Filed 09/06/19 Page 5 of 6
As of September 30, 2018

BROAD REACH CAPITAL, LP

THE FUND                                                                                              F U ND H I G H L I G H T S
Broad Reach Capital, LP implements an investing strategy with the goal of achieving                   Strategy
superior risk-adjusted returns over a broad range of market environments. The Fund utilizes                                  January 1, 2015
                                                                                                      Inception
a vertically-integrated platform and efficient execution platform designed to optimize a
diversified combination of strategies. Our Fund maintains a high level of liquidity with a
rigor and focus on creating consistent positive returns. We have accomplished this                                       Bristol Advisors, LLC,
                                                                                                      Investment
through identifying and managing trading opportunities and trading strategies coupled                                         a 100% woman-
                                                                                                      Manager*
with a robust risk framework. The current portfolio of strategies include Dividend Capture,                                   owned business
VIX Convergence, Volatility Skew, Opportunistic and Intraday Trading.

                                                                                                      AUM                           $94.8MM

 RISK MANAGEMENT ANALYTICS
                                                                                                      Minimum
We believe that dramatically improving the risk-adjusted return of a portfolio requires a                                          $1,000,000
                                                                                                      Investment
robust risk-management framework. This system must be flexible, adapting to different
trading methodologies, execution styles, holding periods, underlying securities, and
opportunity sizing. We accomplish this through tailoring a risk program for every strategy,           Management
                                                                                                                                           0%
which may include hedging with options, requiring first-loss capital, building custom loss            Fee
reserves, as well as a technology framework with advanced stop-loss functionality.

                                                                                                      Incentive Fee           50%; 8% Hurdle
 GROWTH OF $1000

 $5,000                       Broad Reach                         S&P 500 TRI                         Liquidity                      Monthly

 $4,000

 $3,000                                                                                               Lock-Up                           None

 $2,000

 $1,000
                                                                                                      SERVICE PROVIDERS
     $0
      Dec-14       Jun-15     Dec-15       Jun-16    Dec-16       Jun-17    Dec-17    Jun-18                                    Nottingham
                                                                                                                         Investment Vehicle
                                                                                                      Administrator
NET PERFORMANCE (%)                                                                                                                Solutions
                                                                                                                         (Rocky Mount, NC)
Year      Jan    Feb    Mar   Apr   May      Jun    Jul    Aug     Sep     Oct Nov Dec      YTD
2018      2.18   1.76   2.01 1.96   1.68    1.02    1.24   2.14    1.94                     17.10                              Sanville & Co.
                                                                                                      Auditor
                                                                                                                              (Abington, PA)
2017      2.12   2.25   2.74 2.65   3.09    1.98    2.87   3.01    2.06 2.43 2.39    1.85   33.74
                                                                                                                                       ICBC
                                                                                                      Prime Broker
2016      0.68   1.15   2.12 2.35   2.96    3.59    3.75   4.21    1.97 2.78 3.02    2.31   35.59                             (New York, NY)

2015      1.83   4.22   0.98 4.52   1.34 26.91 18.49 10.78 1.15 7.40 3.03            0.96 113.68
                                                                                                     CONTACT INFORMATION
 PORTFOLIO MANAGER BIOGRAPHY                                                                        Broad Reach Capital, LP
                                                                                                    200 Conshohocken State Road,
*Brenda Smith, Founder and Chief Executive Officer of the Investment Manager, is a CPA,             Suite 211
Certified Internal Auditor and International Tax Specialist. Since 1990, Ms. Smith has              Conshohocken, PA 19428
founded and/or invested in diversified companies and industries: accounting firms,
healthcare, securities broker/dealers and investment advisory firms. She is a graduate of           Phone: 610.671.2346
Louisiana State University.                                                                         info@bristoladv.com


Disclaimer: This Fact Sheet describes Bristol Advisors, LLC (the “Investment Manager”) and Broad Reach Capital, LP (the ”Fund”).
Interests in the Fund (“Interests”) have not been and will not be registered under the U.S. Securities Act of 1933, as amended (the
“Securities Act”), the securities laws of any U.S. state or of any other jurisdiction. The Interests will be offered and sold in the U.S. and
abroad under one or more exemptions from the Securities Act. Additionally, the Fund is not registered as an investment company
under the U.S. Investment Company Act of 1940, as amended. Past performance of the Fund and its principals are not indicative of
future results; nor are any trading or market data presented in these materials indicative of future outcomes.
                  Case 2:19-cv-04088-BMS Document 1-10 Filed 09/06/19 Page 6 of 6
As of OCTOBER 31, 2018

BROAD REACH CAPITAL, LP

THE FUND                                                                                              F U ND H I G H L I G H T S
Broad Reach Capital, LP implements an investing strategy with the goal of achieving                   Strategy
superior risk-adjusted returns over a broad range of market environments. The Fund utilizes                                  January 1, 2015
                                                                                                      Inception
a vertically-integrated platform and efficient execution platform designed to optimize a
diversified combination of strategies. Our Fund maintains a high level of liquidity with a
rigor and focus on creating consistent positive returns. We have accomplished this                                       Bristol Advisors, LLC,
                                                                                                      Investment
through identifying and managing trading opportunities and trading strategies coupled                                         a 100% woman-
                                                                                                      Manager*
with a robust risk framework. The current portfolio of strategies include Dividend Capture,                                   owned business
VIX Convergence, Volatility Skew, Opportunistic and Intraday Trading.

                                                                                                      AUM                           $94.3MM

 RISK MANAGEMENT ANALYTICS
                                                                                                      Minimum
We believe that dramatically improving the risk-adjusted return of a portfolio requires a                                          $1,000,000
                                                                                                      Investment
robust risk-management framework. This system must be flexible, adapting to different
trading methodologies, execution styles, holding periods, underlying securities, and
opportunity sizing. We accomplish this through tailoring a risk program for every strategy,           Management
                                                                                                                                           0%
which may include hedging with options, requiring first-loss capital, building custom loss            Fee
reserves, as well as a technology framework with advanced stop-loss functionality.

                                                                                                      Incentive Fee           50%; 8% Hurdle
 GROWTH OF $1000

 $5,000                       Broad Reach                         S&P 500 TRI                         Liquidity                      Monthly

 $4,000

 $3,000                                                                                               Lock-Up                           None

 $2,000

 $1,000
                                                                                                      SERVICE PROVIDERS
     $0
      Dec-14       Jun-15     Dec-15       Jun-16    Dec-16       Jun-17    Dec-17    Jun-18                                    Nottingham
                                                                                                                         Investment Vehicle
                                                                                                      Administrator
NET PERFORMANCE (%)                                                                                                                Solutions
                                                                                                                         (Rocky Mount, NC)
Year      Jan    Feb    Mar   Apr   May      Jun    Jul    Aug     Sep     Oct Nov Dec      YTD
2018                                                                                                                           Sanville & Co.
          2.18   1.76   2.01 1.96   1.68    1.02    1.24   2.14 1.94 0.84                   18.08     Auditor
                                                                                                                              (Abington, PA)
2017      2.12   2.25   2.74 2.65   3.09    1.98    2.87   3.01 2.06 2.43 2.39       1.85   33.74
                                                                                                                                       ICBC
                                                                                                      Prime Broker
2016      0.68   1.15   2.12 2.35   2.96    3.59    3.75   4.21    1.97 2.78 3.02    2.31   35.59                             (New York, NY)

2015      1.83   4.22   0.98 4.52   1.34 26.91 18.49 10.78 1.15 7.40 3.03            0.96 113.68
                                                                                                     CONTACT INFORMATION
 PORTFOLIO MANAGER BIOGRAPHY                                                                        Broad Reach Capital, LP
                                                                                                    200 Conshohocken State Road,
*Brenda Smith, Founder and Chief Executive Officer of the Investment Manager, is a CPA,             Suite 211
Certified Internal Auditor and International Tax Specialist. Since 1990, Ms. Smith has              Conshohocken, PA 19428
founded and/or invested in diversified companies and industries: accounting firms,
healthcare, securities broker/dealers and investment advisory firms. She is a graduate of           Phone: 610.671.2346
Louisiana State University.                                                                         info@bristoladv.com


Disclaimer: This Fact Sheet describes Bristol Advisors, LLC (the “Investment Manager”) and Broad Reach Capital, LP (the ”Fund”).
Interests in the Fund (“Interests”) have not been and will not be registered under the U.S. Securities Act of 1933, as amended (the
“Securities Act”), the securities laws of any U.S. state or of any other jurisdiction. The Interests will be offered and sold in the U.S. and
abroad under one or more exemptions from the Securities Act. Additionally, the Fund is not registered as an investment company
under the U.S. Investment Company Act of 1940, as amended. Past performance of the Fund and its principals are not indicative of
future results; nor are any trading or market data presented in these materials indicative of future outcomes.
